Title: Alexander Garrett to James Madison, 19 August 1828
From: Garrett, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                     Charlottesville
                                
                                19th August 1828
                            
                        
                         
                        Annexed I send for your approval, my check upon the President & Directors of the Literary Fund, for
                            Five thousand dollars; the last of the present years annuiety. This will be wanting very shortly, to meet the approaching
                            quarter payments to the Professors. Very Respectfully
                        
                            
                                Alex Garrett
                            B. U Va.
                        
                    